Exhibit 99.3.Quantitative and Qualitative Disclosure about Market Risk Risk and Accounting Policies.We are exposed to market risks associated with commodity prices, counterparty credit, and interest rates. Our management has established comprehensive risk management policies and procedures to monitor and manage these market risks. Our General Partner is responsible for delegation of transaction authority levels, and the Risk Management Committee of our General Partner is responsible for the overall management of credit risk and commodity price risk, including monitoring exposure limits.The Risk Management Committee receives regular briefings on positions and exposures, credit exposures, and overall risk management in the context of market activities. Commodity Price Risk.We are exposed to the impact of market fluctuations in the prices of natural gas, NGLs, and other commodities as a result of our gathering, processing and marketing activities, which in the aggregate produce a naturally long position in both natural gas and NGLs. We attempt to mitigate commodity price risk exposure by matching pricing terms between our purchases and sales of commodities. To the extent that we market commodities in which pricing terms cannot be matched and there is a substantial risk of price exposure, we attempt to use financial hedges to mitigate the risk. It is our policy not to take any speculative marketing positions. In some cases, we may not be able to match pricing terms or to cover our risk to price exposure with financial hedges, and we may be exposed to commodity price risk. Both our profitability and our cash flow are affected by volatility in prevailing natural gas and NGL prices.Natural gas and NGL prices are impacted by changes in the supply and demand for NGLs and natural gas, as well as market uncertainty.
